Citation Nr: 1513436	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than chronic adjustment disorder, to include posttraumatic stress disorder and major depressive disorder.

2.  Entitlement to service connection for residuals of right hand burns.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for residuals of a left femur fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder, other than chronic adjustment disorder, related to his military service.

2.  The Veteran does not have residuals of right hand burns related to his military service.

3.  The Veteran does not have bilateral pes planus related to his military service.

4.  The Veteran does not have residuals of a left femur fracture related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, other than chronic adjustment disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for residuals of right hand burns have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for residuals of a left femur fracture have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO's February 2010 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
  

In October 2009, the Veteran was afforded a VA examination regarding his traumatic brain injury.  In June 2010, he was provided VA examinations for his psychiatric disorder and residuals of right hand burns.  The VA examiners reviewed the claims file and performed comprehensive diagnostic evaluations of the Veteran's disabilities.  Thereafter, the VA examiners reported their findings and medical opinions, along with rationales in support of their conclusions reached.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not claimed that any of his examinations were inadequate.  

Moreover, the Board finds that VA examinations are not required to properly adjudicate the Veteran's claims seeking service connection for bilateral pes planus and residuals of a left femur fracture.  The evidence of record does not show a current diagnosis of bilateral pes planus and the Veteran has not provided any evidence demonstrating a continuity of symptomatology since he separated from military service.  Moreover, the Veteran has not submitted evidence indicating that he has any residuals of his preexisting left femur fracture which he contends was aggravated by his military service.  Although the Veteran claims that he continues to have left knee pain, it has been established that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board finds that VA medical examinations addressing the etiology of these claimed disabilities are not required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.



II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, the evidence must show: (1) the existence of a present hearing disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

III.  Factual Background and Analysis

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, other than chronic adjustment disorder, to include posttraumatic stress disorder and major depressive disorder; residuals of right hand burns; bilateral pes planus; and residuals of a left femur fracture.  He attributes these disabilities to his active military service.

Historically, the Veteran served on active duty as an Environmental Systems Mechanic in the Air Force from September 1983 to May 1988.  His May 1983 enlistment examination notes that he entered service with bilateral pes planus, mild, not specified, and not currently disabling.  In the accompanying medical history report, the Veteran indicated that he had fractured his left femur when he was 12 years old but that he was otherwise in good health.  An April 1985 treatment report shows that he received first and second degree burns on his right distal fingers when he grabbed a hot wire while performing his mechanic duties.  Prior to his May 1988 separation from service, the Veteran was referred to the Medical Examination Board (MEB) after experiencing accidental head trauma in July 1987.  He was afforded an MEB examination in October 1987.  Other than the head trauma, the MEB examiner found that the Veteran had normal feet and normal upper extremities.  Although the MEB examiner noted that the Veteran had abnormal identifying body marks, scars, or tattoos, the examiner did not elaborate about any of these findings.  Moreover, the attached medical history report, the Veteran indicated that he was in "good health with minimum complications."   Nevertheless, the Veteran was deemed to be unfit for continued service due to the head trauma he incurred in the line of duty.

While the Board acknowledges the Veteran's contentions concerning the nature and etiology of his psychiatric disorder, residuals of right hand burns, bilateral pes planus, and residuals of a left femur fracture, a review of his post-service treatment records fails to establish that the Veteran has current diagnoses of any of the claimed disabilities.  

A.  Acquired Psychiatric Disorder

In October 2009, the Veteran was given a VA traumatic brain injury (TBI) evaluation.  The VA examiner diagnosed cognitive disorder, not otherwise specified.  Thereafter, the RO issued a January 2010 rating decision granting service connection for residuals of a TBI and awarded an evaluation of 40 percent, effective March 31, 2009.  

In July 2010, the Veteran underwent a VA psychiatric examination.  The VA examiner diagnosed a chronic adjustment disorder, unspecified.  The examiner indicated that the Veteran's overall presentation, history, and self-report of PTSD symptoms is not suggestive of PTSD.  Instead, the examiner opined that "more likely than not, the Veteran's mental health issues as related to the in-service injury that generated [his] TBI, are best understood as a chronic adjustment disorder, unspecified."  Moreover, the Veteran's follow-up psychiatric screenings in March 2011 and March 2013 were negative for PTSD and depression.

At his May 2013 VA psychiatric examination, the Veteran was found to exhibit occupational and social impairment with reduced reliability and productivity.  The VA examiner noted the July 2010 VA examiner's diagnosis of an adjustment disorder with mixed anxiety and depressed mood.  After reviewing the claims file and conducting an in-person evaluation of the Veteran, the examiner diagnosed the Veteran's mental disorder as a cognitive disorder, not otherwise specified.  The examiner found that the Veteran had mild impairments in cognitive functioning, particularly in sustained attention, spatial completion, and category verbal fluency. The examiner found that these symptoms had emerged following the Veteran's TBI and are believed to be residuals of the TBI.  Thereafter, the RO issued an August 2010 rating decision which granted service connection for a chronic adjustment disorder and assigned a 50 percent evaluation from March 31, 2009.  The RO also assigned an earlier effective date for the award of a 40 percent evaluation for the Veteran's residuals of a TBI.

Based on the foregoing, the Veteran has not submitted any post-service medical evidence demonstrating that he has a current psychiatric disorder, other than chronic adjustment disorder.

B.  Residuals of Right Hand Burns

In June 2010, the Veteran was provided a VA examination which revealed a "history of a superficial burn to [the] right fingertips in the military."  The Veteran reported that he was performing some electrical wiring work which caught fire and burned the fingertips of his right hand.  He also reported that the injury did not break the skin, only required some cream and wrapping, and healed without any complication, infection, or scarring.  The Veteran denied any significant problems associated with this injury except for occasional mild tingling in his right fingertips which he described as mild and transient.  The VA examiner found no scarring or residuals.  The examiner opined that "[f]rom his history[,] it sounds like a mild burn that did not cause blistering or skin breakdown."  The examiner also indicated that the Veteran's first degree burns healed completely, did not cause scarring, and did not limit any of his activities.  Accordingly, the Veteran has not submitted any evidence showing a diagnosis of a chronic right hand disability or residuals of the right hand burn he incurred during his active duty service. 

 
C.  Bilateral Pes Planus  

As it was noted on his May 1983 enlistment examination, the Veteran had bilateral pes planus when he entered active duty service in the Air Force.  However, the Veteran's October 1987 MEB examination report did not show that the Veteran continued to have bilateral pes planus, and the MEB examiner indicated that the Veteran's feet were normal.  Under these circumstances, the Board finds no indication in the record that the Veteran's preexisting bilateral pes planus worsened during his active duty service.  Moreover, the Veteran's post-service medical records are completely silent for any diagnosis of any chronic foot disability related to his preexisting bilateral pes planus.  Accordingly, the Veteran has not submitted any evidence showing a diagnosis of a chronic bilateral foot disability or any residuals of his preexisting bilateral pes planus which he contends was aggravated by his military service.  

D.  Residuals of a Left Femur Fracture

When the Veteran enlisted in the Air Force in May 1983, it was noted on his entrance examination that he had fractured his left femur when he was twelve years old in January 1977.  Based on the evidence of record, the Board finds no indication in the record that residuals of the Veteran's preexisting left femur fracture worsened during his active duty service.  Moreover, the Veteran's post-service medical records are silent regarding any residual left knee disability related to his preexisting left femur fracture.  Finally, the evidence of record does not show that the Veteran has any residuals of a left femur fracture other than complaints of ongoing left knee pain.  As discussed above, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez, 259 F.3d 1356.  As such, the Veteran has not submitted any evidence showing a diagnosis of a chronic left knee disability or residuals of his pre-service left femur fracture which he contends was aggravated by his military service.


IV.  Conclusion

Based on a longitudinal review of the record, the Board finds that the Veteran is not entitled to service connection for his claims on appeal.  Insofar as the Veteran has submitted statements indicating that he currently has these disabilities and that they are related to his military service, there is no indication that the Veteran possesses the requisite medical knowledge or education to render probative opinions involving medical diagnoses or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, the Veteran's assertions are not competent evidence to provide a current diagnosis of any of the claimed disabilities, or an etiological opinion regarding the relationship between any of these disabilities and his military service.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added).  Accordingly, in the absence of competent medical evidence of a current psychiatric disorder, residuals of right hand burns, bilateral pes planus, and residuals of a left femur fracture, the criteria for establishing service connection for these disabilities have not been established.  Id.

As the preponderance of the evidence is against finding a current diagnosis of a current psychiatric disorder, residuals of right hand burns, bilateral pes planus, and residuals of a left femur fracture, the benefit-of-the-doubt doctrine is not applicable for any of the claims on appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than chronic adjustment disorder, to include posttraumatic stress disorder and major depressive disorder, is denied.

Entitlement to service connection for residuals of right hand burns is denied.
Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for residuals of a left femur fracture is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


